DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 21, 2022 is acknowledged.  Claims 36, 37, 39, 41, 42, 45, 47, 48, and 50-54 are pending in the application.  Claims 1-35, 38, 40, 43, 44, 46, and 49 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Claim Objections
Claim 45 is objected to because of the following informalities:  
In claim 45 at line 2, it is suggested to include “CFU/mL” after “9.6 x 102”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 37 recites the effective amount of spores is about 1 x 107 CFU/mL to about 1 x 109 CFU/mL and this claim depends upon claim 36.  However, claim 37 fails to further limit claim 36 since the effective amount of spores ranges from about 1 x 102 CFU/mL to about 5 x 107 CFU/mL as recited at lies 2-3 of claim 36.  Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 37, 39, 41, 42, 45, 47, 48, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. WO 0166471 (hereinafter “Breen”) in view of Hashman US 20160040119 (hereinafter “Hashman”) 
With respect to claim 36, Breen teaches an aqueous solution or dispersion comprising a germinating agent and spores (P7, L29-P8, L3).
Regarding the limitation of an effective amount of spores ranges from about 1 x 102 CFU/mL to about 5 x 107 CFU/mL as recited in claim 36, Breen teaches about 104 to about 105 CFU/mL of spores (P15, L5-16; and P16, Table 1).
Regarding the limitation of an amount of a nutrient formulation ranging from about 2% (v/v) to about 4% (v/v) as recited in claim 36, Breen teaches the solution or dispersion comprises at least one germinating agent (P4, L13-17; P7, L29-P8, L3).
However, Breen does not expressly disclose from about 2% (v/v) to about 4% (v/v) of the germinating agent.
Hashman teaches a composition comprising an amount of bacterial spores, an amount of germinative compound(s) sufficient to cause the bacterial spore to germinate, and a carrier (diluent).  The germinative compound(s) is provided at concentrations of from 0.001 mg/mL to 100 mg/mL (.0001%-10%) (paragraphs [0035]-[0039], [0046], [0062], [0064]-[0066], [0118], [0119], [0126], [0130]-[0135], [0147], [0155], and [0170]-[0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of nutrient formulation, including the instantly claimed range, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation), Hashman teaches the amount of germinative compound(s) is sufficient to cause the bacterial spore to germinate (paragraph [0066]), and Breen teaches the germinating agent is added in a sufficient concentration to permit the spores to form vegetative cells under non-hostile conditions and the amount of germinating agent will vary with the spore (P11, L11-14).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of a diluent as recited in claim 36, Breen teaches the aqueous dispersion or solution comprises water (P7, L29-P8, L3; and P15, L5-16).
Regarding the limitation of wherein 50% to 100% of the spores are activated but not in a vegetative growth phase as recited in claim 36, Breen teaches the spores are activated but not germinating and forming vegetative cells (P7, L9-11 and 13-18; P10, L26-28; and P11, L25-30).

With respect to claim 37, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores is about 1 x 107 CFU/mL to about 1 x 109 CFU/mL as recited in claim 37, Breen does not expressly disclose this quantity.
Hashman teaches the amount of spores is at least about 1 x 103 cfu/mL (paragraphs [0130]-[0133], [0147], and [0183]-[0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of spores, including the instantly claimed range, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation) and Hashman teaches providing an effective amount of the spores (paragraph [0147]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 39, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the diluent is water as recited in claim 39, Breen teaches the aqueous dispersion or solution comprises water (P7, L29-P8, L3; and P15, L5-16).

With respect to claim 41, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores ranges from about 1 x 102 CFU/mL to about 1 x 107 CFU/mL as recited in claim 41, Breen teaches about 104 to about 105 CFU/mL of spores (P15, L5-16; and P16, Table 1).
Regarding the limitation of wherein the nutrient formulation comprises an L-amino acid, a buffer, a preservative, and a source of potassium ions as recited in claim 41, Breen teaches the germinating agent can comprise at least one of L-alanine, L-arginine, L-phenylalanine, lactate (buffer), malate (buffer), formate (buffer), CO2, fumarate (buffer), quaternary ammonium compounds (preservative), and phosphate (buffer) (P4, L13-17; and P6, L21-27).
However, Breen does not expressly disclose the germinating agent comprises a source of potassium ions.
Hashman teaches the germinative compound(s) comprising any compound which is effective to cause germination of the particular spore, such as potassium ions (paragraphs [0062] and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Hashman, to select potassium ions in the formulation of Breen based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation), Hashman teaches potassium ions may be used to optimize germination and growth response of the spores (paragraph [0064]), Breen teaches various germinating agents can be utilized to effect the formation of vegetative cells from the spores (P6, L18-19), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 42, modified Breen is relied upon for the teaching of the formulation of claim 41 and has been addressed above.
Regarding the limitation of wherein the nutrient formulation further comprises a sugar as recited in claim 42, Breen teaches the germinating agent(s) can also comprise sucrose, lactose, or mannose (P4, L13-17; and P6, L21-27).

With respect to claim 45, modified Breen is relied upon for the teaching of the formulation of claim 41 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores is about 9.6 x 102 CFU/mL as recited in claim 45, Breen does not expressly disclose this quantity.
Hashman teaches the effective amount of spores is at least about 1 x 103 cfu/mL [0130]-[0135], [0147], [0155]), which is interpreted to include values slightly below 1 x 103 cfu/mL and overlap the claimed range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of spores, including the instantly claimed range, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation) and Hashman teaches providing an effective amount of the spores (paragraph [0147]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claims 47 and 48, modified Breen is relied upon for the teaching of the formulation of claim 41 and has been addressed above.
Regarding the limitations of wherein the effective amount of spores ranges from about 1 x 106 CFU/mL to about 5 x 106 CFU/mL as recited in claim 47 and wherein the effective amount of spores is about 5 x 106 CFU/mL as recited in claim 48, Breen does not expressly disclose these quantities.
Hashman teaches the amount of spores is at least about 1 x 103 cfu/mL (paragraphs [0130]-[0133], [0147], and [0183]-[0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of spores, including the instantly claimed ranges, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation) and Hashman teaches providing an effective amount of the spores (paragraph [0147]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 50, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores ranges from about 5 x 102 CFU/mL to about 5 x 107 CFU/mL as recited in claim 50, Breen teaches about 104 to about 105 CFU/mL of spores (P15, L5-16; and P16, Table 1).

With respect to claim 51, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores ranges from about 1 x 102 CFU/mL to about 1 x 103 CFU/mL as recited in claim 51, Breen does not expressly disclose this quantity.
Hashman teaches the amount of spores is at least about 1 x 103 cfu/mL (paragraphs [0130]-[0133], [0147], and [0183]-[0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of spores, including the instantly claimed range, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation) and Hashman teaches providing an effective amount of the spores (paragraph [0147]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 52, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores ranges from about 1 x 105 CFU/mL to about 5 x 107 CFU/mL as recited in claim 52, Breen teaches about 104 to about 105 CFU/mL of spores (P15, L5-16; and P16, Table 1).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 53, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the effective amount of spores ranges from about 1 x 102 CFU/mL to about 1 x 107 CFU/mL as recited in claim 53, Breen teaches about 104 to about 105 CFU/mL of spores (P15, L5-16; and P16, Table 1).

With respect to claim 54, modified Breen is relied upon for the teaching of the formulation of claim 36 and has been addressed above.
Regarding the limitation of wherein the nutrient formulation comprises an L-amino acid, a buffer, a preservative, and a source of potassium ions as recited in claim 54, Breen teaches the germinating agent can comprise at least one of L-alanine, L-arginine, L-phenylalanine, lactate (buffer), malate (buffer), formate (buffer), CO2, fumarate (buffer), quaternary ammonium compounds (preservative), and phosphate (buffer) (P4, L13-17; and P6, L21-27).
However, Breen does not expressly disclose the germinating agent comprises a source of potassium ions.
Hashman teaches the germinative compound(s) comprising any compound which is effective to cause germination of the particular spore, such as potassium ions (paragraphs [0062] and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Hashman, to select potassium ions in the formulation of Breen based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Hashman and Breen similarly teach preparations comprising spores and germinating agents (nutrient formulation), Hashman teaches potassium ions may be used to optimize germination and growth response of the spores (paragraph [0064]), Breen teaches various germinating agents can be utilized to effect the formation of vegetative cells from the spores (P6, L18-19), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s remarks filed June 21, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P4-P5).  Additionally, the 35 USC 103 rejection of claims 36, 37, 39, 41, 42, 45, 47, 48, and 50-54 over Hashman have also been withdrawn as a result of the amendments to the claims.  Upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Breen in view of Hashman teaches compositions that are similar to those as presently claimed.  Applicant’s arguments with respect to Hashman have been considered but are moot as the reference is no longer being use as the primary reference of the rejection and is not relied upon for the teachings of “wherein 50% to 100% of the spores are activated but not in a vegetative growth phase” as argued by Applicant (P5-P6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793